UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6986


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODNEY EARL CANNADY, a/k/a Camp Earl,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:08-cr-00258-D-1)


Submitted: March 16, 2021                                         Decided: March 23, 2021


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Earl Cannady, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Earl Cannady appeals the district court’s order denying relief on his motion

for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222. We have reviewed the record and find that the district court did not

abuse its discretion in declining to reduce Cannady’s sentence. See United States v.

Jackson, 952 F.3d 492, 497 (4th Cir. 2020) (reviewing ruling on First Step Act motion for

abuse of discretion). Accordingly, we affirm for the reasons stated by the district court.

United States v. Cannady, No. 5:08-cr-00258-D-1 (E.D.N.C. June 29, 2020). We deny

Cannady’s motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2